DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2022 has been entered.

Response to Arguments 
Applicant’s arguments, see Applicant’s response, filed 9/12/2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made using Wakumoto (US 20090274054 A1) in view of Ramasamy Chinannan (US 20170019165 A1) and further in view of Ooi (US 20160173296 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 15, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wakumoto (US 20090274054 A1) in view of Ramasamy Chinannan (US 20170019165 A1) and further in view of Ooi (US 20160173296 A1).
Regarding Claim 1, 8, 15

Wakumoto teaches:

A method comprising receiving, at a first network device, a control packet originating from an originating network device, wherein the control packet includes a first and a second media access control (MAC) addresses associated with the originating network device as source and destination addresses, respectively, of the control packet and wherein the second MAC address is an address dedicates for determining a traffic loop in a network including the first network device and the originating network device (¶22 detect that a loop exists in the network, ¶17 can detect a loop formed from both wired and wireless network connections, the loop check packet 28 (control packet) is a layer 2 multicast packet that includes fields for at least a destination media access control (MAC) address 30, a source MAC address 32 (a first and a second media access control (MAC) addresses) a basic service set identifier (BSSID) 34, and a packet payload 36, The source MAC address 32 and BSSID 34 both indicate the network device that originally transmitted the loop check packet 28 ¶18 The loop check packet 28 is sent from the access point (originating network device) wired interface 18 to the switch 14 (first network device),

¶22 because the access point 12 received the copy of the loop check packet 28 on an interface different from the one the loop check packet was originally transmitted on, the processor included within the access point 12 is able to detect that a loop exists in the network); 

Wakumoto does not teach:

determining, by the first network device, whether the first MAC address of the control packet matches a local MAC address of the first network device;

in response to determining that the first MAC address matches the local MAC address: determining, by the first network device, that the match is indicative of the loop;

blocking, by the first network device, a first port of the first network device that the control packet arrived on; and 

in response to determining that the first MAC address does not match the local MAC address: determining, by the first network device, a set of egress ports for the control packet based on the second MAC address without blocking the first port.

Ramasamy Chinannan teaches:

determining, by the first network device, whether the first MAC address of the control packet matches a local MAC address of the first network device (¶34 DBDC repeater AP (first network device) may detect a packet loop (control packet) by determining if a received packet originated from the DBDC repeater AP, the DBDC repeater AP may check the source address of a layer 2 update frame (L2UF) (for the control packet) to determine whether it matches the media access control (MAC) address of a VAP at the DBDC repeater AP (local MAC address), the DBDC repeater AP may determine whether a multicast packet originated from a client station (originating network device)); 


in response to determining that the first MAC address matches the local MAC address: determining, by the first network device, that the match is indicative of the loop (¶34 a packet loop is detected, DBDC repeater AP (first network device) may detect a packet loop (control packet) by determining if a received packet originated from the DBDC repeater AP, the DBDC repeater AP may check the source address of a layer 2 update frame (L2UF) (for the control packet) to determine whether it matches the media access control (MAC) address of a VAP at the DBDC repeater AP, the DBDC repeater AP may determine whether a multicast packet originated from a client station (originating network device)); and 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wakumoto in light of Ramasamy Chinannan in order to provide a loop detection, a loop resolution, and load balancing on a dual band dual concurrent repeater (Ramasamy Chinannan ¶2).

Wakumoto-Ramasamy Chinannan does not teach:


blocking, by the first network device, a first port of the first network device that the control packet arrived on; and 

in response to determining that the first MAC address does not match the local MAC address: determining, by the first network device, a set of egress ports for the control packet based on the second MAC address without blocking the first port.

Ooi teaches:


blocking, by the first network device, a first port of the first network device that the control packet arrived on (¶35 a path in which a loop has occurred can be identified, in a case where the loop has occurred due to a fault at some blocking port, the blocking port at which the fault has occurred can be identified easily. Further, in the relay device that has detected the loop, the port that has received the frame used to detect the loop can be set not to receive frames (blocking by the first network device) other than the loop search frame.); 

in response to determining that the first MAC address does not match the local MAC address: determining, by the first network device, a set of egress ports for the control packet based on the second MAC address without blocking the first port (¶53 The loop detecting unit 61_3 determines that no loop is detected because the transmission source MAC address of the loop monitoring frame is different from the address assigned to the node N3 ¶30 None of ports of the relay devices is blocked. The node N1 includes ports P1a and P1b. Similarly, the node N2 includes ports P2a and P2b. The node N3 includes ports P3a and P3b. The node N4 includes ports P4a and P4b, ¶46 the port P1a and the port P1b are set as loop monitoring ports. The loop monitoring ports are registered in a loop monitoring object table 51 in each relay device 10.).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wakumoto -Ramasamy Chinannan in light of Ooi in order to provide analysis of information indicating communication states of all of relay devices in the network and estimate locations of occurrence of a loop (Ooi ¶5).

Regarding Claim 21, 22, and 23
Wakumoto -Ramasamy Chinannan-Ooi teaches:

The method of claim 1.

Ramasamy Chinannan teaches:

The method of claim 1, wherein the first network device is configured with a MAC filtering rule for comparing the source MAC address of the control packet with the local MAC address (¶34 a packet loop is detected, DBDC repeater AP (first network device) may detect a packet loop (control packet) by determining if a received packet originated from the DBDC repeater AP, the DBDC repeater AP may check the source address of a layer 2 update frame (L2UF) (for the control packet) to determine whether it matches the media access control (MAC) address of a VAP at the DBDC repeater AP (destination MAC address is the address of the DBDC repeater),, the DBDC repeater AP may determine whether a multicast packet originated from a client station (originating network device)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wakumoto in light of Ramasamy Chinannan in order to provide a loop detection, a loop resolution, and load balancing on a dual band dual concurrent repeater (Ramasamy Chinannan ¶2).


Claims 2, 3, 9, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wakumoto -Ramasamy Chinannan-Ooi as applied to claim 1 above, further in view of Gupta (US 9007958 B2).
Regarding Claim 2, 9, 
Wakumoto -Ramasamy Chinannan-Ooi does not teach:

The method of claim 1, wherein a plurality of virtual local area networks (VLANs) are active on the network;
wherein the method comprises, in response to determining that the first MAC address matches the local MAC address: determining that loop affects a first VLAN in the plurality of VLANs of the network.

Gupta teaches:

The method of claim 1, wherein a plurality of virtual local area networks (VLANs) are active on the network (fig. 5 VLAN 552 and VLAN 554 col 9 lines 50-65 switches in a network are configured for different VLANs (Plurality of VLANs));

wherein the method comprises, in response to determining that the first MAC address matches the local MAC address: determining that loop affects a first VLAN in the plurality of VLANs of the network (col 9 lines 45-55 loop detection for VLAN, a loop-detection frame for a respective interface of the switch or for a respective virtual local area network (VLAN) (affecting a first VLAN in a plurality of VLANs), col 10 lines 25-40 Switch 516 also identifies frame 564 to be associated with VLAN 554 based on a VLAN identifier of frame 564, a loop-detection module adapted to detect a loop based on a match between the first identifier identifying the originating switch and a fabric identifier identifying an Ethernet fabric switch, col 1 lines 60-67 col 2 lines 1-20  The loop detection mechanism detects a loop based on a match of the identifier associated with the originating switch and the local identifier, col 2 lines 10-20 the identifier associated with the originating switch is a layer-2 multicast network address (MAC address)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wakumoto -Ramasamy Chinannan-Ooi in light of Gupta in order for efficiently detecting an edge loop in a layer-2 network. (Gupta- col 1 lines 15-25).


Regarding Claim 3, 10
Wakumoto -Ramasamy Chinannan-Ooi-Gupta teaches:

The method of claim 2.

Gupta teaches:

The method of claim 2, wherein blocking the first port of the first network device further comprises: blocking the first VLAN on the first port (col 9 lines 50-65 When a switch sends a loop-detection frame for a respective VLAN, a receiving interface on that switch can put the interface in a blocking state for the VLAN (blocking the first VLAN on the first port) (i.e., can stop receiving frames for that particular VLAN) instead of shutting the interface down. In this way, the interface is not shut down for all VLANs and continues receiving all other frames for the VLANs that may not have a loop.)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wakumoto -Ramasamy Chinannan-Ooi in light of Gupta in order for efficiently detecting an edge loop in a layer-2 network. (Gupta col 1 lines 15-25).


Regarding Claim 16
Wakumoto -Ramasamy Chinannan-Ooi-Gupta teaches:

The non-transitory computer-readable storage medium of claim 15.

Gupta teaches:

The non-transitory computer-readable storage medium of claim 15, wherein a plurality of virtual local area networks (VLANs) are active on the network (fig. 5 VLAN 552 and VLAN 554 col 9 lines 50-65 switches in a network are configured for different VLANs (Plurality of VLANs), and wherein the instructions executable by a-the processor of a-the system to cause the system further to: in response to determining that the first MAC address matches the local MAC address, determine that the loop affects a first VLAN in the plurality of VLANs (col 9 lines 45-65 loop detection for VLAN, a loop-detection frame for a respective interface of the switch or for a respective virtual local area network (VLAN) (affecting a first VLAN in a plurality of VLANs), col 10 lines 25-40 Switch 516 also identifies frame 564 to be associated with VLAN 554 based on a VLAN identifier of frame 564, a loop-detection module adapted to detect a loop based on a match between the first identifier identifying the originating switch and a fabric identifier identifying an Ethernet fabric switch, col 1 lines 60-67 col 2 lines 1-20  The loop detection mechanism detects a loop based on a match of the identifier associated with the originating switch and the local identifier, col 2 lines 10-20 the identifier associated with the originating switch is a layer-2 multicast network address (MAC address)).

block the first VLAN on the first port (col 9 lines 50-65 When a switch sends a loop-detection frame for a respective VLAN, a receiving interface on that switch can put the interface in a blocking state for the VLAN (blocking the first VLAN on the first port) (i.e., can stop receiving frames for that particular VLAN) instead of shutting the interface down. In this way, the interface is not shut down for all VLANs and continues receiving all other frames for the VLANs that may not have a loop.)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wakumoto -Ramasamy Chinannan-Ooi in light of Gupta in order for efficiently detecting an edge loop in a layer-2 network. (Gupta col 1 lines 15-25).


Claims 4, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wakumoto -Ramasamy Chinannan-Ooi as applied to claim 1 above, and further in view of Grayson (US 20190215692 A1).

Regarding Claim 4, 11, 17

Wakumoto -Ramasamy Chinannan-Ooi does not teach:

The method of claim 1 wherein the first MAC address is associated with a vendor of the originating network device.

Grayson teaches:

The method of claim 1 wherein the first MAC address is associated with a vendor of the originating network device (¶25 Media Access Control (MAC) address that identifies the vendor of a network adapter).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wakumoto -Ramasamy Chinannan-Ooi in light of Grayson in order to support the use of organizational unique identifiers (OUIs) in determining which access and/or identity policies are applicable to a given wireless network access request (Grayson ¶25).


Claims 6, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wakumoto -Ramasamy Chinannan-Ooi as applied to claim 1 above, and further in view of Lee (US 20140321261 A1).

Regarding Claim 6, 13, 19

Wakumoto -Ramasamy Chinannan-Ooi does not teach:

The method of claim 1, wherein the control packet is a Rapid Per-VLAN Spanning Tree (RPVST) packet.

Lee teaches:

The method of claim 1, wherein the control packet is a Rapid Per-VLAN Spanning Tree (RPVST) packet (¶138 standard protocols such as spanning-tree-protocol and rapid-spanning-tree-protocol deployed in most commercial Ethernet switch/routers detect and break such loops) Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wakumoto -Ramasamy Chinannan-Ooi in light of Lee in order for supporting integrated voice and data exchange with high survivability over potential equipment and/or linkage failure. (Lee ¶1).


Claims 7, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wakumoto -Ramasamy Chinannan-Ooi as applied to claim 1 above, and further in view of Wakumoto (US 20120182872 A1), herein after Wakumoto II
Regarding Claim 7, 14, 20

Wakumoto -Ramasamy Chinannan-Ooi does not teach:

The method of claim 1, wherein the first network device, in conjunction with a second network device, participate in a link aggregation group (LAG).

Wakumoto II teaches:

The method of claim 1, wherein the first network device, in conjunction with a second network device, participate in a link aggregation group (LAG (¶15 The first and second devices communicate to one another and participate in the LAG together, thus removing the single point of network failure for the third device, In addition to the first and second devices, there may be additional devices participating in this distributed LAG).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wakumoto -Ramasamy Chinannan-Ooi in light of Wakumoto II in order for removing the single point of network failure for the third device (Wakumoto II ¶15).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227. The examiner can normally be reached Monday -Friday 8:00 - 4:30 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445   

/JOSHUA JOO/Primary Examiner, Art Unit 2445